DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
With the applicants submission dated 03/07/2021, the status of the claims are: claims 1-20 were cancelled in a preliminary amendment dated 03/07/2021, and claims 21-40 were newly entered.

Allowable Subject Matter
Claims 21-40 are allowed.
Instant invention relates to techniques for wireless communications in a wireless communications system, wherein a station receiving frames that are to be distributed to a plurality of stations, and the station is responsible for updating the NAV. Each of the Independent claims 21, 26, 31, and 36, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, Kasslin et al. (US 2015/0036540 A1) discloses receiving first synchronization messages from a wireless device transmitting synchronization messages in a first neighbor awareness network cluster, the first synchronization messages including a first hop count value to a first anchor master in the first cluster and information describing a first master rank value of the first anchor master; receiving second synchronization messages from a wireless device transmitting synchronization messages in a second neighbor awareness network cluster, the second synchronization messages including a second hop count value to a second anchor master in the second cluster and information describing a second master rank value of the second anchor master; and selecting the first neighbor awareness network cluster or the second neighbor awareness network cluster, based on at least one of the first and second hop count values and the first and second master rank values. Kasslin further discloses receiving a frame that includes a duration for when the station may update a Network Allocation Vector Value. 
While the disclosure of Kasslin teaches some of the limitations in the claims, it does not anticipate and/or render obvious each and every limitation in the claims. For example, Kasslin does not disclose:
“updating the at least one NAV of the plurality of NAVs based at least in part on (1) the information indicating the duration of time and (2) an identifier of a basic service set (BSS) with which the STA is associated, wherein the plurality of NAVs comprise at least (A) a first NAV for intra-BSS frames and (B) a second NAV for (i) non-intra-BSS frames and (ii) frames not characterized as intra-BSS frames or non-intra- BSS frames;
for the UL transmission following communication of the at least one frame, determine an amount of transmit power to utilize based at least in part on an amount of power loss during downlink (DL) transmission of the at least one frame to the STA and the received information corresponding to the target signal strength, the amount of power loss during the DL transmission of the at least one frame to the STA being based at least in part on a power measurement of the least one frame received by the STA; at least in part using the field comprising one or more bits received by the STA, determine which of one or more available resources is/are one or more resources allocated to the STA, wherein each of the one or more available resources corresponds to a subset of bandwidth available for the UL transmission following communication of the at least one frame; and 
in accordance with the received information indicating the duration of the at least portion of the UL transmission following communication of the at least one frame, transmit the UL transmission following communication of the at least one frame at least in part using (1) the determined one or more resources allocated to the STA and (2) the determined amount of transmit power to utilize for the UL transmission following communication of the at least one frame”
Therefore, the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411